342 S.W.3d 343 (2011)
Jason DODSON, Appellant,
v.
VON HOFFMAN PRESS, INC., Respondent,
Treasurer of the State of Missouri Custodian of the Second Injury Fund, Respondent.
Nos. WD 73022, WD 73023.
Missouri Court of Appeals, Western District.
May 24, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
Dean L. Christianson, for appellant.
Thomas J. Pettit, for Respondent Von Hoffman Press, Inc.
Charles L. Clark, Jr., for Respondent Second Injury Fund.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Jason Dodson appeals from a decision issued by the Labor and Industrial Relations Commission ("the Commission") denying his claims for workers' compensation benefits for injuries he claimed to have suffered to his neck as a result of occupational disease and a subsequent traumatic injury. In denying his claims, the Commission determined that Dodson's injuries did not arise out of or in the course of his employment with Von Hoffman Press, Inc. *344 After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).